DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 6/20/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10-13, 17-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (US 20220058297 A1) in view of Ramirez et al. (US 10345864 B1), Moore (US 20160246329 A1), and Ueki (US 20170038810 A1).

Regarding claim 1, Ting discloses a security cable (figs. 1-4 cable-lock unit 104) comprising: 
a restraining cable (figs. 1-4 cable 108); and 
a lock unit attached to the restraining cable (figs. 1-4 hook element 110; [0015] The cable-lock unit 104 has a cable 108 and a hook element 110.), 
the lock unit configured to removably fasten to a computing device (figs. 1-4 illustrates the hook element 110 is configured to removably fasten to a computing system 100; [0015] the hook element 110 of the cable-lock unit 104 can be inserted into the lock port 102 to secure (i.e. “removably fastened”) the computing system 100 to the location 106.), 
wherein, in a first configuration (fig. 2 illustrates an example of a “first configuration”), the lock unit is fastened to the computing device and places the computing device in an inactive state ([0017] FIG. 2 illustrates the computing system 100 of FIG. 1 with the plug 114 slid into the receptacle 118, when the cable-lock unit 104 is present in the lock port 102 (i.e.  “the lock unit is fastened to the computing device”). In response to formation of the electrical connection between the plug 114 and the receptacle 118, the control unit 116 is to determine presence of the cable-lock unit 104 in the lock port 102. In an example, in response determining the presence of the cable-lock unit 104 in the lock port 102, the control unit 116 may operate the computing system 100 is a secure mode, a demo mode, a guest user mode, or such (i.e. “inactive state”), in which the computing system 100 may work in a restricted environment which does not allow the user of the computing system 100 access the computing system 100 for an illicit activity or access data. [0019] In an example, the control unit 116 may operate the computing system 100 in a specific mode depending on whether the cable-lock unit 104 is present or absent in the lock port 102 of the computing system 100 (i.e. “ the lock unit is fastened to the computing device”). The control unit 116 is to operate the computing system 100 in a first mode in response determining the presence of the cable-lock unit 104 in the lock port 102, and the control unit 116 is to operate the computing system 100 in a second mode in response determining the absence of the cable-lock unit 104 in the lock port 102. The first mode may be a secure mode, a demo mode, a guest user mode, or such , as described earlier. In an example, the second mode may be a normal mode in which the computing system 100 may work unrestrictedly for any user accessing the computing system 100.), and 
wherein, in a second configuration (fig. 1 illustrates an example of a “second configuration”), the lock unit is removable from the computing device and does not place the computing device in the inactive state ([0019] In an example, the control unit 116 may operate the computing system 100 in a specific mode depending on whether the cable-lock unit 104 is present or absent in the lock port 102 of the computing system 100 (i.e. “the lock unit is removable from the computing device”). The control unit 116 is to operate the computing system 100 in a first mode in response determining the presence of the cable-lock unit 104 in the lock port 102, and the control unit 116 is to operate the computing system 100 in a second mode in response determining the absence of the cable-lock unit 104 in the lock port 102. The first mode may be a secure mode, a demo mode, a guest user mode, or such , as described earlier. In an example, the second mode may be a normal mode in which the computing system 100 may work unrestrictedly for any user accessing the computing system 100 (i.e. “does not place the computing device in the inactive state”).).
However Ting does not expressly disclose the lock unit further configured to switch the security cable between a first configuration and a second configuration, although [0009] & [0023], Computing systems may include a lock port into which a cable-lock unit, such as a Kensington-type lock, can be inserted to physically lock the computing systems. [0015] The cable-lock unit 104 may be a Kensington-type lock. The cable-lock unit 104 has a cable 108 and a hook element 110. The cable 108 at one end is rigidly affixed to the location 106 and at the other end is connected to the hook element 110. The lock port 102 is such that the hook element 110 of the cable-lock unit 104 can be inserted into the lock port 102 to secure the computing system 100 to the location 106. Therefore, in view of the view citations, Ting implies that cable-lock unit 104 has means to switch the security cable between a first configuration and a second configuration in order to physically secure or unsecure an electronic device. Ting also does not expressly disclose wherein the security cable further comprises a first electronic coupling, and the security cable is configured to supply operating power to the computing device through the first electronic coupling, and wherein the first electronic coupling is configured to transmit a data signal to a processor of the computing device through a second coupling, wherein the data signal includes identification information of the security cable.
Ramirez, from a similar field of endeavor, teaches the lock unit further configured to switch the security cable between a first configuration and a second configuration (figs. 2A-2B; col 8 ln 14- col 9 ln 9: FIG. 2B illustrates a Kensington® Nano-Saver cable lock for use with information handling systems. The Kensington® Nano-Saver lock includes a cable 202 and a hinged cable attachment end 204. The hinged cable attachment 204 is operatively connected to a main body 206 of the Kensington® Nano-Saver lock. As understood in the art, a locking mechanism inside the main body of the lock 206 is actuated by a key 213. Actuation of the key 213 in a keyway (not shown) actuates a lock mechanism in the body 206 to expand the width of an insertable wedge of the cable lock in some embodiments. In an embodiment, the insertable wedge includes a center wedge extender 216 that may slidingly extend or retract between side elbow portions 214 and 218. In a retracted position of movable center wedge extender 216, side elbow portions 214 and 218 fit into a Kensington® Nano-Saver interface operatively coupled to the chassis of an information handling system. To lock the cable lock of FIG. 2B to a Kensington® Nano-Saver interface, the movable center wedge extender 216 is slidingly extended inside the Kensington® Nano-Saver interface such that both the side elbow portions 214 and 218 engage with sides of the Kensington® Nano-Saver interface in an embodiment. The side elbow portions 214 and 218 include hooked or curved ends to extend in opposite directions to form an insertable wedge that extends beyond the sides of the Kensington® Nano-Saver lock slot interface in such embodiments. In an extended position, center wedge extender 216 and side elbow portions 214 and 218, including the hooked ends of side elbow portions 214 and 218, extend into a wider space behind the aperture of the Kensington® Nano-Saver interface opening in embodiments herein. The hooked ends of side elbow portions 214 and 218 engage the back of the Kensington® Nano-Saver lock slot interface to anchor the cable lock and secure the information handling system in such an aspect. Removal of the key 213 prevents the movable center wedge extender 216 from being retracted without the key.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to further configure the lock unit to switch the security cable between a first configuration and a second configuration as taught by Ramirez in the security cable taught by Ting in order to secure a computing device (as suggested in figs. 2A-2B and col 8 ln 14- col 9 ln 9).
However, Ting in view of Ramirez does not expressly disclose wherein the security cable further comprises a first electronic coupling, and the security cable is configured to supply operating power to the computing device through the first electronic coupling.
Moore, from a similar field of endeavor, teaches a security cable (fig. 2 an integrated power-security cable device 200 may include the integrated power-security cable 10; [0014] FIG. 2 is a schematic view illustrating an integrated power-security cable device according to an example. FIG. 3 is a front view of an electrical connector of the integrated power-security cable device of FIG. 2 according to an example. FIGS. 4A and 4B are cross-sectional views of the integrated power-security cable device of FIG. 2 according to examples. Referring to FIGS. 2-4B, in some examples, an integrated power-security cable device 200 may include the integrated power-security cable 10 and the integrated electrical connector 15 as previously described with respect to the integrated power-security cable device 200 of FIG. 1. ) comprising a first electronic coupling (fig. 3 electrical contact(s) 18; [0016] The at least one electrical contact 18 may connect to and establish an electrical connection with the computing device.), and the security cable is configured to supply operating power to the computing device through the first electronic coupling ([0016] the electrical contact 18 may include a plurality of electrical contacts, for example, to transfer power to the computing device.)
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a first electronic coupling as taught by Moore in the security cable taught by Ting in view of Ramirez in order to transfer power to the computing device (as suggested in figs. 1-7 and [0014] of Moore).
	However, Ting in view of Ramirez and Moore does not expressly disclose wherein the first electronic coupling is configured to transmit a data signal to a processor of the computing device through a second coupling, wherein the data signal includes identification information of the security cable.
	Ueki, from a similar field of endeavor, teaches the first electronic coupling is configured to transmit a data signal to a processor of the computing device through a second coupling, wherein the data signal includes identification information of the security cable.
 (Abstract a USB cable 30 including a security controller 38 that holds security information (i.e. “identification information”), and a host 10 that is connected to the USB cable 30, includes an authenticator controller 14, the authenticator controller 14 authenticating the USB cable 30 using the security information received from the USB cable 30. [0009] According to one embodiment, in a power feeding system, a first security information on a first device is transmitted to a second device, the second device authenticates the first device using the first security information, and when the authentication has been successfully performed, the second device performs a power feeding operation based on a voltage selection signal that selects one of a plurality of power supply voltages set in a USBPD standard. [0057] The security information (Authentication Data 0 to Authentication Data 5) of the USB cable 30 is transmitted to the host 10 via the CC line as the vendor defined message. [0060] After that, the security information on the USB cable 30 is transmitted to the authenticator controller 14 from the security controller 38. The authentication of the USB cable 30 using this security information is then performed (Step S2). [0077] The security controller 24 holds security information on the USB device 20A. In the second embodiment, the security information on the USB cable 30 and the security information on the USB device 20A are transmitted in serial to the authenticator controller 14 via the CC line as the vendor defined message. After the authenticator controller 14 authenticates the USB cable 30 using the security information, the authenticator controller 14 authenticates the USB device 20A. [0078] The host 10 supplies, when the authenticator controller 14 has successfully authenticated the USB cable 30 and the USB device 20A, the power established in the PD communication to the USB device 20A via the USB cable 30. It is therefore possible to ensure more secure connections between the USBPD devices in the power feeding system 1 that complies with the USBPD standard.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a first electronic coupling that is configured to transmit a data signal to a processor of the computing device through a second coupling, wherein the data signal includes identification information of the security cable as suggested by Ueki in the security cable as suggested by Ting in view of Ramirez and More in order to provide power to the computing device (as suggested in Ueki abstract and [0009]). 

Regarding claim 2, Ting in view of Ramirez, Moore, and Ueki discloses the security cable of claim 1, wherein the security cable switches from the first configuration to the second configuration in response to an interaction between a security cable key and a key interface of the lock unit (Ramirez fig. 2b; col 8 ln 45-50: As understood in the art, a locking mechanism inside the main body of the lock 206 is actuated by a key 213. Actuation of the key 213 (i.e. “security cable key”) in a keyway (i.e. “key interface of the lock unit”) actuates a lock mechanism in the body 206 to expand the width of an insertable wedge of the cable lock in some embodiments.).

Regarding claim 3, Ting in view of Ramirez, Moore, and Ueki discloses the security cable of claim 2, wherein the security cable (Moore fig. 2 an integrated power-security cable device 200 may include the integrated power-security cable 10; [0014] FIG. 2 is a schematic view illustrating an integrated power-security cable device according to an example. FIG. 3 is a front view of an electrical connector of the integrated power-security cable device of FIG. 2 according to an example. FIGS. 4A and 4B are cross-sectional views of the integrated power-security cable device of FIG. 2 according to examples. Referring to FIGS. 2-4B, in some examples, an integrated power-security cable device 200 may include the integrated power-security cable 10 and the integrated electrical connector 15 as previously described with respect to the integrated power-security cable device 200 of FIG. 1. ) comprises a first electronic circuit (Moore fig. 2 at least one electrical component 23; [0015] The at least one electrical component 23 may include an electrical circuit connected to the power cable 12), wherein placing the computing device in the inactive state comprises transmitting an instruction from a first electronic circuit (Ting fig. 1  plug 114 and receptacle 118 form the claimed “first electronic circuit”. [0017] As shown in FIG. 1, the computing system 100 also includes a control unit 116 and a receptacle 118 electrically coupled to the control unit 116. The receptacle 118 may be metallic. In an example, the receptacle 118 may include a metallic slot for receiving the plug 114. As described above, the lock engagement member 112 and the plug 114 translate and form an electrical connection between the plug 114 and the receptacle 118 in response to receiving the cable-lock unit 104 in the lock port 102.) to a processor (Ting fig. 1 control unit 116) of the computing device through the first electronic coupling (Ting [0017] The movement of the plug 114 in the direction indicated by arrow A causes the plug 114 to slide into the receptacle 118 to form the electrical connection. FIG. 2 illustrates the computing system 100 of FIG. 1 with the plug 114 slid into the receptacle 118, when the cable-lock unit 104 is present in the lock port 102. In response to formation of the electrical connection between the plug 114 and the receptacle 118, the control unit 116 is to determine presence of the cable-lock unit 104 in the lock port 102. In an example, in response determining the presence of the cable-lock unit 104 in the lock port 102, the control unit 116 may operate the computing system 100 is a secure mode, a demo mode, a guest user mode, or such, in which the computing system 100 may work in a restricted environment which does not allow the user of the computing system 100 access the computing system 100 for an illicit activity or access data. 0019] In an example, the control unit 116 may operate the computing system 100 in a specific mode depending on whether the cable-lock unit 104 is present or absent in the lock port 102 of the computing system 100. The control unit 116 is to operate the computing system 100 in a first mode in response determining the presence of the cable-lock unit 104 in the lock port 102, and the control unit 116 is to operate the computing system 100 in a second mode in response determining the absence of the cable-lock unit 104 in the lock port 102. The first mode may be a secure mode, a demo mode, a guest user mode, or such, as described earlier. In an example, the second mode may be a normal mode in which the computing system 100 may work unrestrictedly for any user accessing the computing system 100.).

Regarding claim 4, Ting in view of Ramirez, Moore, and Ueki discloses the security cable of claim 1, wherein the lock unit further comprises set of retractable tabs, wherein the set of retractable tabs is placed into a protruded position in response to an interaction between a security cable key and a key interface of the lock unit (Ting [0009] Computing systems may include a lock port into which a cable-lock unit, such as a Kensington-type lock, can be inserted to physically lock the computing systems. [0015] The cable-lock unit 104 may be a Kensington-type lock. The cable-lock unit 104 has a cable 108 and a hook element 110. The cable 108 at one end is rigidly affixed to the location 106 and at the other end is connected to the hook element 110. The lock port 102 is such that the hook element 110 of the cable-lock unit 104 can be inserted into the lock port 102 to secure the computing system 100 to the location 106. Ramirez figs. 2A-2B; col 8 ln 14- col 9 ln 9: FIG. 2B illustrates a Kensington® Nano-Saver cable lock for use with information handling systems. The Kensington® Nano-Saver lock includes a cable 202 and a hinged cable attachment end 204. The hinged cable attachment 204 is operatively connected to a main body 206 of the Kensington® Nano-Saver lock. As understood in the art, a locking mechanism inside the main body of the lock 206 is actuated by a key 213. Actuation of the key 213 in a keyway (not shown) actuates a lock mechanism in the body 206 to expand the width of an insertable wedge of the cable lock in some embodiments. In an embodiment, the insertable wedge includes a center wedge extender 216 that may slidingly extend or retract between side elbow portions 214 and 218. In a retracted position of movable center wedge extender 216, side elbow portions 214 and 218 fit into a Kensington® Nano-Saver interface operatively coupled to the chassis of an information handling system. To lock the cable lock of FIG. 2B to a Kensington® Nano-Saver interface, the movable center wedge extender 216 is slidingly extended inside the Kensington® Nano-Saver interface such that both the side elbow portions 214 and 218 engage with sides of the Kensington® Nano-Saver interface in an embodiment. The side elbow portions 214 and 218 include hooked or curved ends to extend in opposite directions to form an insertable wedge that extends beyond the sides of the Kensington® Nano-Saver lock slot interface in such embodiments. In an extended position, center wedge extender 216 and side elbow portions 214 and 218, including the hooked ends of side elbow portions 214 and 218, extend into a wider space behind the aperture of the Kensington® Nano-Saver interface opening in embodiments herein. The hooked ends of side elbow portions 214 and 218 engage the back of the Kensington® Nano-Saver lock slot interface to anchor the cable lock and secure the information handling system in such an aspect. Removal of the key 213 prevents the movable center wedge extender 216 from being retracted without the key.).

Regarding claim 8, Ting in view of Ramirez, Moore, and Ueki discloses the security cable of claim 1, wherein the restraining cable is configured to tether the computing device to a stationary object when the security cable is in the first configuration (Ting fig. 1; [0009] The other end of the cable-lock unit is attached to a rigid immovable surface such that, when secured to the computing system, the cable-lock unit tethers or locks the computing system to the rigid immovable surface. The cable-lock unit coupled to the computing systems protect or prevent the computing systems from being stolen.).

Regarding claim 10, Ting discloses a system (figs. 1-6 illustrates a cable locking system) comprising: 
a computing device (fig. 1 computing system 100; [0015] FIG. 1 illustrates a computing system 100, according to an example. The computing system 100 may include, but is not restricted to, a laptop, a tablet, a mobile phone, a desktop, a docking station, and a printer.); and 
a security cable (figs. 1-4 cable-lock unit 104) comprising a lock unit attached to a restraining cable (figs. 1-4 cable 108 and hook element 110; [0015] The cable-lock unit 104 has a cable 108 (i.e. “restraining cable”) and a hook element 110 (i.e. “lock unit”); 
the lock unit configured to removably fasten to the computing device (figs. 1-4 illustrates the hook element 110 is configured to removably fasten to a computing system 100; [0015] the hook element 110 of the cable-lock unit 104 can be inserted into the lock port 102 to secure (i.e. “removably fastened”) the computing system 100 to the location 106.), 
wherein, in a first configuration (fig. 2 illustrates an example of a “first configuration”), the lock unit is fastened to the computing device and places the computing device in an inactive state ([0017] FIG. 2 illustrates the computing system 100 of FIG. 1 with the plug 114 slid into the receptacle 118, when the cable-lock unit 104 is present in the lock port 102 (i.e.  “the lock unit is fastened to the computing device”). In response to formation of the electrical connection between the plug 114 and the receptacle 118, the control unit 116 is to determine presence of the cable-lock unit 104 in the lock port 102. In an example, in response determining the presence of the cable-lock unit 104 in the lock port 102, the control unit 116 may operate the computing system 100 is a secure mode, a demo mode, a guest user mode, or such (i.e. “inactive state”), in which the computing system 100 may work in a restricted environment which does not allow the user of the computing system 100 access the computing system 100 for an illicit activity or access data. [0019] In an example, the control unit 116 may operate the computing system 100 in a specific mode depending on whether the cable-lock unit 104 is present or absent in the lock port 102 of the computing system 100 (i.e. “ the lock unit is fastened to the computing device”). The control unit 116 is to operate the computing system 100 in a first mode in response determining the presence of the cable-lock unit 104 in the lock port 102, and the control unit 116 is to operate the computing system 100 in a second mode in response determining the absence of the cable-lock unit 104 in the lock port 102. The first mode may be a secure mode, a demo mode, a guest user mode, or such , as described earlier. In an example, the second mode may be a normal mode in which the computing system 100 may work unrestrictedly for any user accessing the computing system 100.), and 
wherein, in a second configuration (fig. 1 illustrates an example of a “second configuration”), the lock unit is removable from the computing device and does not place the computing device in the inactive state ([0019] In an example, the control unit 116 may operate the computing system 100 in a specific mode depending on whether the cable-lock unit 104 is present or absent in the lock port 102 of the computing system 100 (i.e. “the lock unit is removable from the computing device”). The control unit 116 is to operate the computing system 100 in a first mode in response determining the presence of the cable-lock unit 104 in the lock port 102, and the control unit 116 is to operate the computing system 100 in a second mode in response determining the absence of the cable-lock unit 104 in the lock port 102. The first mode may be a secure mode, a demo mode, a guest user mode, or such , as described earlier. In an example, the second mode may be a normal mode in which the computing system 100 may work unrestrictedly for any user accessing the computing system 100 (i.e. “does not place the computing device in the inactive state”).).
However Ting does not expressly disclose the lock unit further configured to switch the security cable between a first configuration and a second configuration, although [0009] Computing systems may include a lock port into which a cable-lock unit, such as a Kensington-type lock, can be inserted to physically lock the computing systems. [0015] The cable-lock unit 104 may be a Kensington-type lock. The cable-lock unit 104 has a cable 108 and a hook element 110. The cable 108 at one end is rigidly affixed to the location 106 and at the other end is connected to the hook element 110. The lock port 102 is such that the hook element 110 of the cable-lock unit 104 can be inserted into the lock port 102 to secure the computing system 100 to the location 106. Therefore, in view of the view citations, Ting implies that cable-lock unit 104 has means to switch the security cable between a first configuration and a second configuration in order to physically secure or unsecure an electronic device. Ting also does not expressly disclose wherein the security cable further comprises a first electronic coupling, and the security cable is configured to supply operating power to the computing device through the first electronic coupling, and wherein the first electronic coupling is configured to transmit a data signal to a processor of the computing device through a second coupling, wherein the data signal includes identification information of the security cable.
Ramirez, from a similar field of endeavor, teaches the lock unit further configured to switch the security cable between a first configuration and a second configuration (figs. 2A-2B; col 8 ln 14- col 9 ln 9: FIG. 2B illustrates a Kensington® Nano-Saver cable lock for use with information handling systems. The Kensington® Nano-Saver lock includes a cable 202 and a hinged cable attachment end 204. The hinged cable attachment 204 is operatively connected to a main body 206 of the Kensington® Nano-Saver lock. As understood in the art, a locking mechanism inside the main body of the lock 206 is actuated by a key 213. Actuation of the key 213 in a keyway (not shown) actuates a lock mechanism in the body 206 to expand the width of an insertable wedge of the cable lock in some embodiments. In an embodiment, the insertable wedge includes a center wedge extender 216 that may slidingly extend or retract between side elbow portions 214 and 218. In a retracted position of movable center wedge extender 216, side elbow portions 214 and 218 fit into a Kensington® Nano-Saver interface operatively coupled to the chassis of an information handling system. To lock the cable lock of FIG. 2B to a Kensington® Nano-Saver interface, the movable center wedge extender 216 is slidingly extended inside the Kensington® Nano-Saver interface such that both the side elbow portions 214 and 218 engage with sides of the Kensington® Nano-Saver interface in an embodiment. The side elbow portions 214 and 218 include hooked or curved ends to extend in opposite directions to form an insertable wedge that extends beyond the sides of the Kensington® Nano-Saver lock slot interface in such embodiments. In an extended position, center wedge extender 216 and side elbow portions 214 and 218, including the hooked ends of side elbow portions 214 and 218, extend into a wider space behind the aperture of the Kensington® Nano-Saver interface opening in embodiments herein. The hooked ends of side elbow portions 214 and 218 engage the back of the Kensington® Nano-Saver lock slot interface to anchor the cable lock and secure the information handling system in such an aspect. Removal of the key 213 prevents the movable center wedge extender 216 from being retracted without the key.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to further configure the lock unit to switch the security cable between a first configuration and a second configuration as taught by Ramirez in the security cable taught by Ting in order to secure a computing device (as suggested in figs. 2A-2B and col 8 ln 14- col 9 ln 9).
However, Ting in view of Ramirez does not expressly disclose wherein the security cable further comprises a first electronic coupling, and the security cable is configured to supply operating power to the computing device through the first electronic coupling.
Moore, from a similar field of endeavor, teaches a security cable (fig. 2 an integrated power-security cable device 200 may include the integrated power-security cable 10; [0014] FIG. 2 is a schematic view illustrating an integrated power-security cable device according to an example. FIG. 3 is a front view of an electrical connector of the integrated power-security cable device of FIG. 2 according to an example. FIGS. 4A and 4B are cross-sectional views of the integrated power-security cable device of FIG. 2 according to examples. Referring to FIGS. 2-4B, in some examples, an integrated power-security cable device 200 may include the integrated power-security cable 10 and the integrated electrical connector 15 as previously described with respect to the integrated power-security cable device 200 of FIG. 1. ) comprising a first electronic coupling (fig. 3 electrical contact(s) 18; [0016] The at least one electrical contact 18 may connect to and establish an electrical connection with the computing device.), and the security cable is configured to supply operating power to the computing device through the first electronic coupling ([0016] the electrical contact 18 may include a plurality of electrical contacts, for example, to transfer power to the computing device.)
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a first electronic coupling as taught by Moore in the security cable taught by Ting in view of Ramirez in order to transfer power to the computing device (as suggested in figs. 1-7 and [0014] of Moore).
	However, Ting in view of Ramirez and Moore does not expressly disclose wherein the first electronic coupling is configured to transmit a data signal to a processor of the computing device through a second coupling, wherein the data signal includes identification information of the security cable.
	Ueki, from a similar field of endeavor, teaches the first electronic coupling is configured to transmit a data signal to a processor of the computing device through a second coupling, wherein the data signal includes identification information of the security cable.
 (Abstract a USB cable 30 including a security controller 38 that holds security information (i.e. “identification information”), and a host 10 that is connected to the USB cable 30, includes an authenticator controller 14, the authenticator controller 14 authenticating the USB cable 30 using the security information received from the USB cable 30. [0009] According to one embodiment, in a power feeding system, a first security information on a first device is transmitted to a second device, the second device authenticates the first device using the first security information, and when the authentication has been successfully performed, the second device performs a power feeding operation based on a voltage selection signal that selects one of a plurality of power supply voltages set in a USBPD standard. [0057] The security information (Authentication Data 0 to Authentication Data 5) of the USB cable 30 is transmitted to the host 10 via the CC line as the vendor defined message. [0060] After that, the security information on the USB cable 30 is transmitted to the authenticator controller 14 from the security controller 38. The authentication of the USB cable 30 using this security information is then performed (Step S2). [0077] The security controller 24 holds security information on the USB device 20A. In the second embodiment, the security information on the USB cable 30 and the security information on the USB device 20A are transmitted in serial to the authenticator controller 14 via the CC line as the vendor defined message. After the authenticator controller 14 authenticates the USB cable 30 using the security information, the authenticator controller 14 authenticates the USB device 20A. [0078] The host 10 supplies, when the authenticator controller 14 has successfully authenticated the USB cable 30 and the USB device 20A, the power established in the PD communication to the USB device 20A via the USB cable 30. It is therefore possible to ensure more secure connections between the USBPD devices in the power feeding system 1 that complies with the USBPD standard.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a first electronic coupling that is configured to transmit a data signal to a processor of the computing device through a second coupling, wherein the data signal includes identification information of the security cable as suggested by Ueki in the security cable as suggested by Ting in view of Ramirez and More in order to provide power to the computing device (as suggested in Ueki abstract and [0009]). 

Regarding claim 11, Ting in view of Ramirez, Moore, and Ueki discloses the system of claim 10, wherein the security cable switches from the first configuration to the second configuration in response to an interaction between a security cable key and a key interface of the lock unit (Ramirez fig. 2b; col 8 ln 45-50: As understood in the art, a locking mechanism inside the main body of the lock 206 is actuated by a key 213. Actuation of the key 213 (i.e. “security cable key”) in a keyway (i.e. “key interface of the lock unit”) actuates a lock mechanism in the body 206 to expand the width of an insertable wedge of the cable lock in some embodiments.).

Regarding claim 12, Ting in view of Ramirez, Moore, and Ueki discloses the system of claim 11, wherein the security cable (Moore fig. 2 an integrated power-security cable device 200 may include the integrated power-security cable 10; [0014] FIG. 2 is a schematic view illustrating an integrated power-security cable device according to an example. FIG. 3 is a front view of an electrical connector of the integrated power-security cable device of FIG. 2 according to an example. FIGS. 4A and 4B are cross-sectional views of the integrated power-security cable device of FIG. 2 according to examples. Referring to FIGS. 2-4B, in some examples, an integrated power-security cable device 200 may include the integrated power-security cable 10 and the integrated electrical connector 15 as previously described with respect to the integrated power-security cable device 200 of FIG. 1. ) comprises a first electronic circuit (Moore fig. 2 at least one electrical component 23; [0015] The at least one electrical component 23 may include an electrical circuit connected to the power cable 12), wherein placing the computing device in the inactive state comprises transmitting an instruction from a first electronic circuit (Ting fig. 1  plug 114 and receptacle 118 form the claimed “first electronic circuit”. [0017] As shown in FIG. 1, the computing system 100 also includes a control unit 116 and a receptacle 118 electrically coupled to the control unit 116. The receptacle 118 may be metallic. In an example, the receptacle 118 may include a metallic slot for receiving the plug 114. As described above, the lock engagement member 112 and the plug 114 translate and form an electrical connection between the plug 114 and the receptacle 118 in response to receiving the cable-lock unit 104 in the lock port 102.) to a processor (Ting fig. 1 control unit 116) of the computing device through the first electronic coupling (Ting [0017] The movement of the plug 114 in the direction indicated by arrow A causes the plug 114 to slide into the receptacle 118 to form the electrical connection. FIG. 2 illustrates the computing system 100 of FIG. 1 with the plug 114 slid into the receptacle 118, when the cable-lock unit 104 is present in the lock port 102. In response to formation of the electrical connection between the plug 114 and the receptacle 118, the control unit 116 is to determine presence of the cable-lock unit 104 in the lock port 102. In an example, in response determining the presence of the cable-lock unit 104 in the lock port 102, the control unit 116 may operate the computing system 100 is a secure mode, a demo mode, a guest user mode, or such, in which the computing system 100 may work in a restricted environment which does not allow the user of the computing system 100 access the computing system 100 for an illicit activity or access data. 0019] In an example, the control unit 116 may operate the computing system 100 in a specific mode depending on whether the cable-lock unit 104 is present or absent in the lock port 102 of the computing system 100. The control unit 116 is to operate the computing system 100 in a first mode in response determining the presence of the cable-lock unit 104 in the lock port 102, and the control unit 116 is to operate the computing system 100 in a second mode in response determining the absence of the cable-lock unit 104 in the lock port 102. The first mode may be a secure mode, a demo mode, a guest user mode, or such, as described earlier. In an example, the second mode may be a normal mode in which the computing system 100 may work unrestrictedly for any user accessing the computing system 100.).

Regarding claim 13, Ting in view of Ramirez, Moore, and Ueki discloses the system of claim 10, wherein the lock unit further comprises set of retractable tabs, wherein the set of retractable tabs is placed into a protruded position in response to an interaction between a security cable key and a key interface of the lock unit (Ting [0009] Computing systems may include a lock port into which a cable-lock unit, such as a Kensington-type lock, can be inserted to physically lock the computing systems. [0015] The cable-lock unit 104 may be a Kensington-type lock. The cable-lock unit 104 has a cable 108 and a hook element 110. The cable 108 at one end is rigidly affixed to the location 106 and at the other end is connected to the hook element 110. The lock port 102 is such that the hook element 110 of the cable-lock unit 104 can be inserted into the lock port 102 to secure the computing system 100 to the location 106. Ramirez figs. 2A-2B; col 8 ln 14- col 9 ln 9: FIG. 2B illustrates a Kensington® Nano-Saver cable lock for use with information handling systems. The Kensington® Nano-Saver lock includes a cable 202 and a hinged cable attachment end 204. The hinged cable attachment 204 is operatively connected to a main body 206 of the Kensington® Nano-Saver lock. As understood in the art, a locking mechanism inside the main body of the lock 206 is actuated by a key 213. Actuation of the key 213 in a keyway (not shown) actuates a lock mechanism in the body 206 to expand the width of an insertable wedge of the cable lock in some embodiments. In an embodiment, the insertable wedge includes a center wedge extender 216 that may slidingly extend or retract between side elbow portions 214 and 218. In a retracted position of movable center wedge extender 216, side elbow portions 214 and 218 fit into a Kensington® Nano-Saver interface operatively coupled to the chassis of an information handling system. To lock the cable lock of FIG. 2B to a Kensington® Nano-Saver interface, the movable center wedge extender 216 is slidingly extended inside the Kensington® Nano-Saver interface such that both the side elbow portions 214 and 218 engage with sides of the Kensington® Nano-Saver interface in an embodiment. The side elbow portions 214 and 218 include hooked or curved ends to extend in opposite directions to form an insertable wedge that extends beyond the sides of the Kensington® Nano-Saver lock slot interface in such embodiments. In an extended position, center wedge extender 216 and side elbow portions 214 and 218, including the hooked ends of side elbow portions 214 and 218, extend into a wider space behind the aperture of the Kensington® Nano-Saver interface opening in embodiments herein. The hooked ends of side elbow portions 214 and 218 engage the back of the Kensington® Nano-Saver lock slot interface to anchor the cable lock and secure the information handling system in such an aspect. Removal of the key 213 prevents the movable center wedge extender 216 from being retracted without the key.).

Regarding claim 17, Ting in view of Ramirez, Moore, and Ueki discloses the system of claim 16, wherein the security cable switches from the first configuration to the second configuration in response to an interaction between a security cable key and a key interface of the lock unit (Ramirez fig. 2b; col 8 ln 45-50: As understood in the art, a locking mechanism inside the main body of the lock 206 is actuated by a key 213. Actuation of the key 213 (i.e. “security cable key”) in a keyway (i.e. “key interface of the lock unit”) actuates a lock mechanism in the body 206 to expand the width of an insertable wedge of the cable lock in some embodiments.).

Regarding claim 18, Ting in view of Ramirez, Moore, and Ueki discloses the system of claim 10, wherein the restraining cable is configured to tether the computing device to a stationary object when the security cable is in the first configuration (Ting fig. 1; [0009] The other end of the cable-lock unit is attached to a rigid immovable surface such that, when secured to the computing system, the cable-lock unit tethers or locks the computing system to the rigid immovable surface. The cable-lock unit coupled to the computing systems protect or prevent the computing systems from being stolen.).

Regarding claim 20, Ting discloses a security cable (figs. 1-4 cable-lock unit 104) comprising: 
a restraining cable (figs. 1-4 cable 108); and 
a lock unit attached to the restraining cable (figs. 1-4 hook element 110; [0015] The cable-lock unit 104 has a cable 108 and a hook element 110.), 
the lock unit configured to removably fasten to a computing device (figs. 1-4 illustrates the hook element 110 is configured to removably fasten to a computing system 100; [0015] the hook element 110 of the cable-lock unit 104 can be inserted into the lock port 102 to secure (i.e. “removably fastened”) the computing system 100 to the location 106.), 
wherein, in a first configuration (fig. 2 illustrates an example of a “first configuration”), the lock unit is fastened to the computing device and places the computing device in an inactive state ([0017] FIG. 2 illustrates the computing system 100 of FIG. 1 with the plug 114 slid into the receptacle 118, when the cable-lock unit 104 is present in the lock port 102 (i.e.  “the lock unit is fastened to the computing device”). In response to formation of the electrical connection between the plug 114 and the receptacle 118, the control unit 116 is to determine presence of the cable-lock unit 104 in the lock port 102. In an example, in response determining the presence of the cable-lock unit 104 in the lock port 102, the control unit 116 may operate the computing system 100 is a secure mode, a demo mode, a guest user mode, or such (i.e. “inactive state”), in which the computing system 100 may work in a restricted environment which does not allow the user of the computing system 100 access the computing system 100 for an illicit activity or access data. [0019] In an example, the control unit 116 may operate the computing system 100 in a specific mode depending on whether the cable-lock unit 104 is present or absent in the lock port 102 of the computing system 100 (i.e. “ the lock unit is fastened to the computing device”). The control unit 116 is to operate the computing system 100 in a first mode in response determining the presence of the cable-lock unit 104 in the lock port 102, and the control unit 116 is to operate the computing system 100 in a second mode in response determining the absence of the cable-lock unit 104 in the lock port 102. The first mode may be a secure mode, a demo mode, a guest user mode, or such , as described earlier. In an example, the second mode may be a normal mode in which the computing system 100 may work unrestrictedly for any user accessing the computing system 100.), and 
wherein, in a second configuration (fig. 1 illustrates an example of a “second configuration”), the lock unit is removable from the computing device and does not place the computing device in the inactive state ([0019] In an example, the control unit 116 may operate the computing system 100 in a specific mode depending on whether the cable-lock unit 104 is present or absent in the lock port 102 of the computing system 100 (i.e. “the lock unit is removable from the computing device”). The control unit 116 is to operate the computing system 100 in a first mode in response determining the presence of the cable-lock unit 104 in the lock port 102, and the control unit 116 is to operate the computing system 100 in a second mode in response determining the absence of the cable-lock unit 104 in the lock port 102. The first mode may be a secure mode, a demo mode, a guest user mode, or such , as described earlier. In an example, the second mode may be a normal mode in which the computing system 100 may work unrestrictedly for any user accessing the computing system 100 (i.e. “does not place the computing device in the inactive state”).).
However Ting does not expressly disclose the lock unit having a key interface, wherein the security cable switches from a first configuration to a second configuration in response to an interaction between a security cable key and the key interface, the lock unit comprising a set of retractable tabs, the set of retractable tabs configured to removably fasten the lock unit to a computing device, although [0009] Computing systems may include a lock port into which a cable-lock unit, such as a Kensington-type lock, can be inserted to physically lock the computing systems. [0015] The cable-lock unit 104 may be a Kensington-type lock. The cable-lock unit 104 has a cable 108 and a hook element 110. The cable 108 at one end is rigidly affixed to the location 106 and at the other end is connected to the hook element 110. The lock port 102 is such that the hook element 110 of the cable-lock unit 104 can be inserted into the lock port 102 to secure the computing system 100 to the location 106. Therefore, in view of the view citations, Ting implies that cable-lock unit 104 has means to switch the security cable between a first configuration and a second configuration in order to physically secure or unsecure an electronic device. 
Ramirez, from a similar field of endeavor, teaches the lock unit having a key interface, wherein the security cable switches from a first configuration to a second configuration in response to an interaction between a security cable key and the key interface, the lock unit comprising a set of retractable tabs, the set of retractable tabs configured to removably fasten the lock unit to a computing device (figs. 2A-2B; col 8 ln 14- col 9 ln 9: FIG. 2B illustrates a Kensington® Nano-Saver cable lock for use with information handling systems. The Kensington® Nano-Saver lock includes a cable 202 and a hinged cable attachment end 204. The hinged cable attachment 204 is operatively connected to a main body 206 of the Kensington® Nano-Saver lock. As understood in the art, a locking mechanism inside the main body of the lock 206 is actuated by a key 213. Actuation of the key 213 (i.e. “security cable key”) in a keyway (i.e. “key interface of the lock unit”) actuates a lock mechanism in the body 206 to expand the width of an insertable wedge of the cable lock in some embodiments. In an embodiment, the insertable wedge includes a center wedge extender 216 that may slidingly extend or retract between side elbow portions 214 and 218. In a retracted position of movable center wedge extender 216, side elbow portions 214 and 218 fit into a Kensington® Nano-Saver interface operatively coupled to the chassis of an information handling system. To lock the cable lock of FIG. 2B to a Kensington® Nano-Saver interface, the movable center wedge extender 216 is slidingly extended inside the Kensington® Nano-Saver interface such that both the side elbow portions 214 and 218 engage with sides of the Kensington® Nano-Saver interface in an embodiment. The side elbow portions 214 and 218 include hooked or curved ends to extend in opposite directions to form an insertable wedge that extends beyond the sides of the Kensington® Nano-Saver lock slot interface in such embodiments. In an extended position, center wedge extender 216 and side elbow portions 214 and 218, including the hooked ends of side elbow portions 214 and 218, extend into a wider space behind the aperture of the Kensington® Nano-Saver interface opening in embodiments herein. The hooked ends of side elbow portions 214 and 218 engage the back of the Kensington® Nano-Saver lock slot interface to anchor the cable lock and secure the information handling system in such an aspect. Removal of the key 213 prevents the movable center wedge extender 216 from being retracted without the key.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to further configure the lock unit to switch the security cable between a first configuration and a second configuration as taught by Ramirez in the security cable taught by Ting in order to secure a computing device (as suggested in figs. 2A-2B and col 8 ln 14- col 9 ln 9).
Ting in view of Ramirez does not expressly disclose wherein the security cable further comprises a first electronic coupling, and wherein the security cable is configured to supply operating power to the computing device through the first electronic coupling.
 Moore, from a similar field of endeavor, teaches a security cable (fig. 2 an integrated power-security cable device 200 may include the integrated power-security cable 10; [0014] FIG. 2 is a schematic view illustrating an integrated power-security cable device according to an example. FIG. 3 is a front view of an electrical connector of the integrated power-security cable device of FIG. 2 according to an example. FIGS. 4A and 4B are cross-sectional views of the integrated power-security cable device of FIG. 2 according to examples. Referring to FIGS. 2-4B, in some examples, an integrated power-security cable device 200 may include the integrated power-security cable 10 and the integrated electrical connector 15 as previously described with respect to the integrated power-security cable device 200 of FIG. 1. ) comprising a first electronic coupling (fig. 3 electrical contact(s) 18; [0016] The at least one electrical contact 18 may connect to and establish an electrical connection with the computing device.), and the security cable is configured to supply operating power to the computing device through the first electronic coupling ([0016] the electrical contact 18 may include a plurality of electrical contacts, for example, to transfer power to the computing device.)
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a first electronic coupling as taught by Moore in the security cable taught by Ting in view of Ramirez in order to transfer power to the computing device (as suggested in figs. 1-7 and [0014] of Moore).
However, Ting in view of Ramirez and Moore does not expressly disclose wherein the first electronic coupling is configured to transmit a data signal to a processor of the computing device through a second coupling, wherein the data signal includes identification information of the security cable.
	Ueki, from a similar field of endeavor, teaches the first electronic coupling is configured to transmit a data signal to a processor of the computing device through a second coupling, wherein the data signal includes identification information of the security cable.
 (Abstract a USB cable 30 including a security controller 38 that holds security information (i.e. “identification information”), and a host 10 that is connected to the USB cable 30, includes an authenticator controller 14, the authenticator controller 14 authenticating the USB cable 30 using the security information received from the USB cable 30. [0009] According to one embodiment, in a power feeding system, a first security information on a first device is transmitted to a second device, the second device authenticates the first device using the first security information, and when the authentication has been successfully performed, the second device performs a power feeding operation based on a voltage selection signal that selects one of a plurality of power supply voltages set in a USBPD standard. [0057] The security information (Authentication Data 0 to Authentication Data 5) of the USB cable 30 is transmitted to the host 10 via the CC line as the vendor defined message. [0060] After that, the security information on the USB cable 30 is transmitted to the authenticator controller 14 from the security controller 38. The authentication of the USB cable 30 using this security information is then performed (Step S2). [0077] The security controller 24 holds security information on the USB device 20A. In the second embodiment, the security information on the USB cable 30 and the security information on the USB device 20A are transmitted in serial to the authenticator controller 14 via the CC line as the vendor defined message. After the authenticator controller 14 authenticates the USB cable 30 using the security information, the authenticator controller 14 authenticates the USB device 20A. [0078] The host 10 supplies, when the authenticator controller 14 has successfully authenticated the USB cable 30 and the USB device 20A, the power established in the PD communication to the USB device 20A via the USB cable 30. It is therefore possible to ensure more secure connections between the USBPD devices in the power feeding system 1 that complies with the USBPD standard.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to include a first electronic coupling that is configured to transmit a data signal to a processor of the computing device through a second coupling, wherein the data signal includes identification information of the security cable as suggested by Ueki in the security cable as suggested by Ting in view of Ramirez and More in order to provide power to the computing device (as suggested in Ueki abstract and [0009]). 

Regarding claim 21, Ting in view of Ramirez, Moore, and Ueki discloses the security cable of claim 1, wherein the identification information includes an alphanumeric identification code (Ueki Abstract a USB cable 30 including a security controller 38 that holds security information (i.e. “identification information”), and a host 10 that is connected to the USB cable 30, includes an authenticator controller 14, the authenticator controller 14 authenticating the USB cable 30 using the security information received from the USB cable 30. [0009] According to one embodiment, in a power feeding system, a first security information on a first device is transmitted to a second device, the second device authenticates the first device using the first security information, and when the authentication has been successfully performed, the second device performs a power feeding operation based on a voltage selection signal that selects one of a plurality of power supply voltages set in a USBPD standard. [0057] The security information (Authentication Data 0 to Authentication Data 5) of the USB cable 30 is transmitted to the host 10 via the CC line as the vendor defined message. [0060] After that, the security information on the USB cable 30 is transmitted to the authenticator controller 14 from the security controller 38. The authentication of the USB cable 30 using this security information is then performed (Step S2). [0077] The security controller 24 holds security information on the USB device 20A. In the second embodiment, the security information on the USB cable 30 and the security information on the USB device 20A are transmitted in serial to the authenticator controller 14 via the CC line as the vendor defined message. After the authenticator controller 14 authenticates the USB cable 30 using the security information, the authenticator controller 14 authenticates the USB device 20A. [0078] The host 10 supplies, when the authenticator controller 14 has successfully authenticated the USB cable 30 and the USB device 20A, the power established in the PD communication to the USB device 20A via the USB cable 30. It is therefore possible to ensure more secure connections between the USBPD devices in the power feeding system 1 that complies with the USBPD standard.).

Regarding claim 22, Ting in view of Ramirez, Moore, and Ueki discloses the security cable of claim 21, wherein the computing device is configured to compare the alphanumeric identification code to a stored alphanumeric identification code (Ueki Abstract a USB cable 30 including a security controller 38 that holds security information (i.e. “identification information”), and a host 10 that is connected to the USB cable 30, includes an authenticator controller 14, the authenticator controller 14 authenticating the USB cable 30 using the security information received from the USB cable 30. [0009] According to one embodiment, in a power feeding system, a first security information on a first device is transmitted to a second device, the second device authenticates the first device using the first security information, and when the authentication has been successfully performed, the second device performs a power feeding operation based on a voltage selection signal that selects one of a plurality of power supply voltages set in a USBPD standard. [0057] The security information (Authentication Data 0 to Authentication Data 5) of the USB cable 30 is transmitted to the host 10 via the CC line as the vendor defined message. [0060] After that, the security information on the USB cable 30 is transmitted to the authenticator controller 14 from the security controller 38. The authentication of the USB cable 30 using this security information is then performed (Step S2). [0077] The security controller 24 holds security information on the USB device 20A. In the second embodiment, the security information on the USB cable 30 and the security information on the USB device 20A are transmitted in serial to the authenticator controller 14 via the CC line as the vendor defined message. After the authenticator controller 14 authenticates the USB cable 30 using the security information, the authenticator controller 14 authenticates the USB device 20A. [0078] The host 10 supplies, when the authenticator controller 14 has successfully authenticated the USB cable 30 and the USB device 20A, the power established in the PD communication to the USB device 20A via the USB cable 30. It is therefore possible to ensure more secure connections between the USBPD devices in the power feeding system 1 that complies with the USBPD standard.).

Regarding claim 23, Ting in view of Ramirez, Moore, and Ueki discloses the security cable of claim 22, wherein the computing device is configured to prohibit receiving power from the security cable in response to the alphanumeric identification code and the stored alphanumeric identification code not matching (Ueki Abstract a USB cable 30 including a security controller 38 that holds security information (i.e. “identification information”), and a host 10 that is connected to the USB cable 30, includes an authenticator controller 14, the authenticator controller 14 authenticating the USB cable 30 using the security information received from the USB cable 30. [0009] According to one embodiment, in a power feeding system, a first security information on a first device is transmitted to a second device, the second device authenticates the first device using the first security information, and when the authentication has been successfully performed, the second device performs a power feeding operation based on a voltage selection signal that selects one of a plurality of power supply voltages set in a USBPD standard. [0057] The security information (Authentication Data 0 to Authentication Data 5) of the USB cable 30 is transmitted to the host 10 via the CC line as the vendor defined message. [0060] After that, the security information on the USB cable 30 is transmitted to the authenticator controller 14 from the security controller 38. The authentication of the USB cable 30 using this security information is then performed (Step S2). [0077] The security controller 24 holds security information on the USB device 20A. In the second embodiment, the security information on the USB cable 30 and the security information on the USB device 20A are transmitted in serial to the authenticator controller 14 via the CC line as the vendor defined message. After the authenticator controller 14 authenticates the USB cable 30 using the security information, the authenticator controller 14 authenticates the USB device 20A. [0078] The host 10 supplies, when the authenticator controller 14 has successfully authenticated the USB cable 30 and the USB device 20A, the power established in the PD communication to the USB device 20A via the USB cable 30. It is therefore possible to ensure more secure connections between the USBPD devices in the power feeding system 1 that complies with the USBPD standard.).

Regarding claim 24, Ting in view of Ramirez, Moore, and Ueki discloses the security cable of claim 22, wherein the computing device is configured to enable receiving power from the security cable in response to the alphanumeric identification code and the stored alphanumeric identification code matching (Ueki Abstract a USB cable 30 including a security controller 38 that holds security information (i.e. “identification information”), and a host 10 that is connected to the USB cable 30, includes an authenticator controller 14, the authenticator controller 14 authenticating the USB cable 30 using the security information received from the USB cable 30. [0009] According to one embodiment, in a power feeding system, a first security information on a first device is transmitted to a second device, the second device authenticates the first device using the first security information, and when the authentication has been successfully performed, the second device performs a power feeding operation based on a voltage selection signal that selects one of a plurality of power supply voltages set in a USBPD standard. [0057] The security information (Authentication Data 0 to Authentication Data 5) of the USB cable 30 is transmitted to the host 10 via the CC line as the vendor defined message. [0060] After that, the security information on the USB cable 30 is transmitted to the authenticator controller 14 from the security controller 38. The authentication of the USB cable 30 using this security information is then performed (Step S2). [0077] The security controller 24 holds security information on the USB device 20A. In the second embodiment, the security information on the USB cable 30 and the security information on the USB device 20A are transmitted in serial to the authenticator controller 14 via the CC line as the vendor defined message. After the authenticator controller 14 authenticates the USB cable 30 using the security information, the authenticator controller 14 authenticates the USB device 20A. [0078] The host 10 supplies, when the authenticator controller 14 has successfully authenticated the USB cable 30 and the USB device 20A, the power established in the PD communication to the USB device 20A via the USB cable 30. It is therefore possible to ensure more secure connections between the USBPD devices in the power feeding system 1 that complies with the USBPD standard.).

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (US 20220058297 A1) in view of Ramirez et al. (US 10345864 B1), Moore (US 20160246329 A1), and Ueki (US 20170038810 A1) as applied to claims above, further in view of Choi (US 20160254613 A1).

Regarding claim 5, Ting in view of Ramirez, Moore, and Ueki discloses the security cable of claim 4, but does not expressly disclose wherein the set of retractable tabs is configured to transmit an instruction from a first electronic circuit of the lock unit to a processor of the computing device. Although, Ting figs 1-4 and [0017] teach the computing system 100 also includes a control unit 116 and a receptacle 118 electrically coupled to the control unit 116. The receptacle 118 may be metallic. In an example, the receptacle 118 may include a metallic slot for receiving the plug 114. As described above, the lock engagement member 112 and the plug 114 translate and form an electrical connection between the plug 114 and the receptacle 118 in response to receiving the cable-lock unit 104 in the lock port 102.) to a processor (fig. 1 control unit 116) of the computing device through the first electronic coupling ([0017] The movement of the plug 114 in the direction indicated by arrow A causes the plug 114 to slide into the receptacle 118 to form the electrical connection. FIG. 2 illustrates the computing system 100 of FIG. 1 with the plug 114 slid into the receptacle 118, when the cable-lock unit 104 is present in the lock port 102. In response to formation of the electrical connection between the plug 114 and the receptacle 118, the control unit 116 is to determine presence of the cable-lock unit 104 in the lock port 102. In an example, in response determining the presence of the cable-lock unit 104 in the lock port 102, the control unit 116 may operate the computing system 100 is a secure mode, a demo mode, a guest user mode, or such, in which the computing system 100 may work in a restricted environment which does not allow the user of the computing system 100 access the computing system 100 for an illicit activity or access data. 0019] In an example, the control unit 116 may operate the computing system 100 in a specific mode depending on whether the cable-lock unit 104 is present or absent in the lock port 102 of the computing system 100. The control unit 116 is to operate the computing system 100 in a first mode in response determining the presence of the cable-lock unit 104 in the lock port 102, and the control unit 116 is to operate the computing system 100 in a second mode in response determining the absence of the cable-lock unit 104 in the lock port 102. The first mode may be a secure mode, a demo mode, a guest user mode, or such, as described earlier. In an example, the second mode may be a normal mode in which the computing system 100 may work unrestrictedly for any user accessing the computing system 100. Also, Ramirez figs. 2A-2B teaches the retract tabs.
Choi, from a similar field of endeavor, teaches tabs is configured to transmit an instruction from a first electronic circuit of the lock unit to a processor of the computing device ([0085] The end of the cable 240 may be electrically connected to a control unit (i.e. processor) of a locking device. The cable 240 may include a wire for supplying electric power to the sensor part 230 and the connector 110, a wire for transmitting a sensor signal of the sensor part 230 to the control unit, and a wire for communication (e.g. “instructions”) with the electronic device connected to the connector 110. [0104] The electronic device 300 may be mounted on the connector 110 (i.e. tabs”) that is arranged in the connector part 100 as in state 1403. For example, a port of the electronic device 200 may be mounted on the connector 110. The port of the electronic device 300 may include terminals having a depth corresponding to the connector 110. If the electronic device 300 is inserted into the connector 110, the connector 110 may transmit the corresponding electrical connection to the connector PCB 115 (i.e. processor) and the connector PCB 115 may transmit the electrical connection to the control unit (i.e. processor)  of the locking device through the cable. If the electronic device 300 is inserted into the connector 110, the control unit may perform communication with the electronic device 300.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to configure the security cable comprising retractable tabs taught by Ting in view of Ramirez, Moore, and Ueki to transmit an instruction from a first electronic circuit of the lock unit to a processor of the computing device as suggested by Choi in order to minimize potential theft of the electronic device (as suggested in [0003]).

Regarding claim 6, Ting in view of Ramirez, Moore, Ueki and Choi discloses the security cable of claim 5, wherein placing the computing device in the inactive state comprises transmitting the instruction from the first electronic circuit of the lock unit to the processor of the computing device (Ting fig. 1  plug 114 and receptacle 118 form the claimed “first electronic circuit”. [0017] As shown in FIG. 1, the computing system 100 also includes a control unit 116 and a receptacle 118 electrically coupled to the control unit 116. The receptacle 118 may be metallic. In an example, the receptacle 118 may include a metallic slot for receiving the plug 114. As described above, the lock engagement member 112 and the plug 114 translate and form an electrical connection between the plug 114 and the receptacle 118 in response to receiving the cable-lock unit 104 in the lock port 102.) to a processor (fig. 1 control unit 116) of the computing device through the first electronic coupling ([0017] The movement of the plug 114 in the direction indicated by arrow A causes the plug 114 to slide into the receptacle 118 to form the electrical connection. FIG. 2 illustrates the computing system 100 of FIG. 1 with the plug 114 slid into the receptacle 118, when the cable-lock unit 104 is present in the lock port 102. In response to formation of the electrical connection between the plug 114 and the receptacle 118, the control unit 116 is to determine presence of the cable-lock unit 104 in the lock port 102. In an example, in response determining the presence of the cable-lock unit 104 in the lock port 102, the control unit 116 may operate the computing system 100 is a secure mode, a demo mode, a guest user mode, or such, in which the computing system 100 may work in a restricted environment which does not allow the user of the computing system 100 access the computing system 100 for an illicit activity or access data. 0019] In an example, the control unit 116 may operate the computing system 100 in a specific mode depending on whether the cable-lock unit 104 is present or absent in the lock port 102 of the computing system 100. The control unit 116 is to operate the computing system 100 in a first mode in response determining the presence of the cable-lock unit 104 in the lock port 102, and the control unit 116 is to operate the computing system 100 in a second mode in response determining the absence of the cable-lock unit 104 in the lock port 102. The first mode may be a secure mode, a demo mode, a guest user mode, or such, as described earlier. In an example, the second mode may be a normal mode in which the computing system 100 may work unrestrictedly for any user accessing the computing system 100.).

Regarding claim 14, Ting in view of Ramirez, Moore, and Ueki discloses the system of claim 13, but does not expressly disclose wherein the set of retractable tabs is configured to transmit an instruction from a first electronic circuit of the lock unit to a processor of the computing device. Although Ting figs 1-4 and [0017] teach the computing system 100 also includes a control unit 116 and a receptacle 118 electrically coupled to the control unit 116. The receptacle 118 may be metallic. In an example, the receptacle 118 may include a metallic slot for receiving the plug 114. As described above, the lock engagement member 112 and the plug 114 translate and form an electrical connection between the plug 114 and the receptacle 118 in response to receiving the cable-lock unit 104 in the lock port 102.) to a processor (fig. 1 control unit 116) of the computing device through the first electronic coupling ([0017] The movement of the plug 114 in the direction indicated by arrow A causes the plug 114 to slide into the receptacle 118 to form the electrical connection. FIG. 2 illustrates the computing system 100 of FIG. 1 with the plug 114 slid into the receptacle 118, when the cable-lock unit 104 is present in the lock port 102. In response to formation of the electrical connection between the plug 114 and the receptacle 118, the control unit 116 is to determine presence of the cable-lock unit 104 in the lock port 102. In an example, in response determining the presence of the cable-lock unit 104 in the lock port 102, the control unit 116 may operate the computing system 100 is a secure mode, a demo mode, a guest user mode, or such, in which the computing system 100 may work in a restricted environment which does not allow the user of the computing system 100 access the computing system 100 for an illicit activity or access data. 0019] In an example, the control unit 116 may operate the computing system 100 in a specific mode depending on whether the cable-lock unit 104 is present or absent in the lock port 102 of the computing system 100. The control unit 116 is to operate the computing system 100 in a first mode in response determining the presence of the cable-lock unit 104 in the lock port 102, and the control unit 116 is to operate the computing system 100 in a second mode in response determining the absence of the cable-lock unit 104 in the lock port 102. The first mode may be a secure mode, a demo mode, a guest user mode, or such, as described earlier. In an example, the second mode may be a normal mode in which the computing system 100 may work unrestrictedly for any user accessing the computing system 100. Also, Ramirez figs. 2A-2B teaches the retract tabs.
Choi, from a similar field of endeavor, teaches tabs is configured to transmit an instruction from a first electronic circuit of the lock unit to a processor of the computing device ([0085] The end of the cable 240 may be electrically connected to a control unit (i.e. processor) of a locking device. The cable 240 may include a wire for supplying electric power to the sensor part 230 and the connector 110, a wire for transmitting a sensor signal of the sensor part 230 to the control unit, and a wire for communication (e.g. “instructions”) with the electronic device connected to the connector 110. [0104] The electronic device 300 may be mounted on the connector 110 (i.e. tabs”) that is arranged in the connector part 100 as in state 1403. For example, a port of the electronic device 200 may be mounted on the connector 110. The port of the electronic device 300 may include terminals having a depth corresponding to the connector 110. If the electronic device 300 is inserted into the connector 110, the connector 110 may transmit the corresponding electrical connection to the connector PCB 115 (i.e. processor) and the connector PCB 115 may transmit the electrical connection to the control unit (i.e. processor)  of the locking device through the cable. If the electronic device 300 is inserted into the connector 110, the control unit may perform communication with the electronic device 300.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to configure the security cable comprising retractable tabs taught by Ting in view of Ramirez, Moore, and Ueki to transmit an instruction from a first electronic circuit of the lock unit to a processor of the computing device as suggested by Choi in order to minimize potential theft of the electronic device (as suggested in [0003]).

Regarding claim 15, Ting in view of Ramirez, Moore, Ueki and Choi discloses the system of claim 14, wherein placing the computing device in the inactive state comprises transmitting the instruction from the first electronic circuit of the lock unit to the processor of the computing device (Ting fig. 1  plug 114 and receptacle 118 form the claimed “first electronic circuit”. [0017] As shown in FIG. 1, the computing system 100 also includes a control unit 116 and a receptacle 118 electrically coupled to the control unit 116. The receptacle 118 may be metallic. In an example, the receptacle 118 may include a metallic slot for receiving the plug 114. As described above, the lock engagement member 112 and the plug 114 translate and form an electrical connection between the plug 114 and the receptacle 118 in response to receiving the cable-lock unit 104 in the lock port 102.) to a processor (fig. 1 control unit 116) of the computing device through the first electronic coupling ([0017] The movement of the plug 114 in the direction indicated by arrow A causes the plug 114 to slide into the receptacle 118 to form the electrical connection. FIG. 2 illustrates the computing system 100 of FIG. 1 with the plug 114 slid into the receptacle 118, when the cable-lock unit 104 is present in the lock port 102. In response to formation of the electrical connection between the plug 114 and the receptacle 118, the control unit 116 is to determine presence of the cable-lock unit 104 in the lock port 102. In an example, in response determining the presence of the cable-lock unit 104 in the lock port 102, the control unit 116 may operate the computing system 100 is a secure mode, a demo mode, a guest user mode, or such, in which the computing system 100 may work in a restricted environment which does not allow the user of the computing system 100 access the computing system 100 for an illicit activity or access data. 0019] In an example, the control unit 116 may operate the computing system 100 in a specific mode depending on whether the cable-lock unit 104 is present or absent in the lock port 102 of the computing system 100. The control unit 116 is to operate the computing system 100 in a first mode in response determining the presence of the cable-lock unit 104 in the lock port 102, and the control unit 116 is to operate the computing system 100 in a second mode in response determining the absence of the cable-lock unit 104 in the lock port 102. The first mode may be a secure mode, a demo mode, a guest user mode, or such, as described earlier. In an example, the second mode may be a normal mode in which the computing system 100 may work unrestrictedly for any user accessing the computing system 100.).



Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to new combination of references including new prior art being used in the current rejection.  The new grounds of rejection are necessitated by amendment.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689